-
                                         /4".•




                                        ‘4rAW W   tr'r   'sari   Yi   %Bid irow..4                                12/22/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                                      Case Number: DA 19-0585


                                          DA 19-0585
                                                                                          F"
 STATE OF MONTANA,                                                                       DEC 2 2 2020
                                                                                       BOvve n Greenvvooci
              Plaintiff and Appellee,                                                Clerk of Supreme Court
                                                                                        Stnte of rvlontaria

       v.                                                                                   ORDER

 ALVIAN ERREVY MARQUEZ,

              Defendant and Appellant.


      Counsel for Appellant Alvian Errevy Marquez filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396 (1967). This Court granted Marquez time to
respond, but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA,and Anders. We conclude no arguments with potential legal merit can be raised in
a direct appeal of Marquez's conviction in this case.
      Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies ofthis Order to all counsel of record and to
Marquez personally.       p, dA
      DATED this zL day ofDecember, 2020.



                                                         4                       1PY
                                                                                 Chief Justice
                                                                                               )-
                                                                                                /
?:".2IJustices